DETAILED ACTION
This office action is response to 10/26/2021. Claims 1-17 and 19 are amended. Claim 18 cancelled. Claims 1-17 and 19 are presented for examination.
Examiner’s Amendment
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone from the applicant’s representative Stephan Burch, on 12/06/2021.
The application has been amended as follows:
	1. 	(Currently Amended) A glass break detection testing system comprising:
	a speaker disposed in a room empty of all people and communicatively coupled to a remote device exterior to the room including the speaker, the remote device being configured to transmit a recorded sound file to the speaker thereby causing the speaker to emit the transmitted sound file, wherein the recorded sound file comprises a recording of breaking glass, 
and wherein the controller stores instructions configured to cause the glass break detection system to compare a sound detected by a sensor within the room with a predetermined set of glass break patterns.

	11.	(Currently Amended) A method for testing a glass break detection system comprising: 

	playing the sound file using the speaker; 
comparing a sound detected by a sensor within the room with a predetermined set of glass break patterns using a controller; and
determining that the glass break detection system is functional when the comparison indicates a match. 

	18.	(Canceled) 

19.	(Previously Presented) The glass break detection system of [[claim 18]] claim 1, wherein the stored instructions are further configured to cause the controller to determine that the glass break detection system is functional when the sound detected by the sensor match at least one glass break pattern in the set of glass break patterns.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 5-6 in Remarks, filed 10/26/2021, with respect to claims 1-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US 2013/0170323 A1) in view of Hart (US 2012/0092163 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1-17 and 19 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the prior art of record, specifically Smith (US 2013/0170323 A1) teaches a method of automatically activating a select mode of an acoustic detector comprising: receiving an acoustic signal from a remote device, the acoustic signal comprising a test sound with an encoded pattern indicative of the select mode; analyzing the received acoustic signal to determine if encoded pattern is present; changing a mode of operation if encoded pattern is present; and selectively adjusting the operation of acoustic detector based upon received acoustic signal if mode is changed (Fig. 1, para 024, audio detector, glass break detector recognize encoded pattern within test sound, para 028, FIG. 1 remote audio device 10, microphone 14 is used for triggering device 10, para 029, memory 28 stores test sound with encoded pattern and test sound be glass break signal with code to activate mode).
Prior art of record, Hart (US 2012/0092163 A1) teaches a security system for monitoring a defined space comprising: a sensor device configured to detect a sensor event; one or more countermeasure devices; a control unit connected to the sensor device and to the countermeasure device and configured with software instructions to cause the control unit to perform operations comprising: receiving a detection signal from the sensor device indicative of the detection of the sensor event; determining whether the sensor event constitutes an alert event; selecting a countermeasure when the sensor event constitutes an alert event, wherein the selected countermeasure is appropriate to the alert event (para 019, voice recognition software and database can be stored and processed locally with device or remotely on network, para 05, monitoring device 108 stores all data generated by the security system relative to an event, para 049, functions  stored on or transmitted over as one or more instructions or code).
However, the prior arts of record fail to teach, make obvious, or suggest, a glass break detection testing system comprising: configured to transmit a recorded sound file to the speaker, and wherein the controller stores instructions configured to cause the glass break detection system to compare a sound detected by a sensor within the room with a predetermined set of glass break patterns, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-17 and 19 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689